DETAILED ACTION
This is the initial Office action based on the application filed on April 16, 2021.
Claims 1-20 are pending.
Claims 1, 4, 5, 7, 9, 12, 16, and 17 have been amended.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11,016,873 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Drawings
The drawings were received on April 16, 2021. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Joshua W. Chang (Reg. No. 70,831) on August 16, 2022.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION
Please amend page 2, under the section “Cross-Reference to Related Applications,” of the specification as follows:

This application is a continuation of, and claims priority to, co-pending and
commonly assigned U.S. Patent Application No. 16/696,928 (now U.S. Patent No. 11,016,873) by Anthony Miller, titled Self Executing and Self Disposing Signal, filed on November 26, 2019 

AMENDMENTS TO THE CLAIMS
Please amend Claims 1, 4, 5, 7, 9, 12, 16, and 17 as follows:

1. (Currently Amended) A method for processing a signal using imperative programming, the method comprising:
creating, based on a first indication within a first code, a signal;
determining that the signal is observed by an internal observer;
begin processing of the signal based on the determining that the signal is observed by the internal observer;
receiving, by the internal observer, an output from the processing of the signal based on the internal observer observing the signal; and
providing, by the internal observer, the output from the processing of the signal to one or more external observers of a plurality of external observers observing the internal observer.

2. (Original) The method of claim 1, further comprising:
creating the internal observer.

3. (Original) The method of claim 2, wherein the internal observer is created along with the signal, and wherein the internal observer observes the signal after the creating of the internal observer.

4. (Currently Amended) The method of claim 1, further comprising:
determining, after the beginning the processing of the signal, that the internal observer is observed by the one or more external observers of the plurality of external observers.

5. (Currently Amended) The method of claim 4, further comprising:
determining, after the beginning the processing of the signal, that the signal is not being referenced by the first code;
determining, after the determining that the internal observer is observed by the one or more external observers of the plurality of external observers, that the internal observer is not being observed by any external observers; and
disposing the signal based on the determining that the internal observer is not being observed by any external observers and the determining that the signal is not being referenced by the first code.

6. (Original) The method of claim 5, further comprising:
deallocating the signal from memory after disposing the signal.

7. (Currently Amended) The method of claim 1, wherein:
the beginning the processing of the signal is at a first time;
the observing, by the one or more external observers of the plurality of external observers, the internal observer is at a second time; and
the first time is before the second time.

8. (Original) The method of claim 1, wherein the signal is a ReactiveX specification signal.

9. (Currently Amended) A computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the computer-readable program code comprising instructions configurable to cause operations comprising:
creating, based on a first indication within a first code, a signal;
determining that the signal is observed by an internal observer;
begin processing of the signal based on the determining that the signal is observed by the internal observer;
receiving, by the internal observer, an output from the processing of the signal based on the internal observer observing the signal; and
providing, by the internal observer, the output from the processing of the signal to one or more external observers of a plurality of external observers observing the internal observer.

10. (Original) The computer program product of claim 9, wherein the operations further comprise:
creating the internal observer.

11. (Original) The computer program product of claim 10, wherein the internal observer is created along with the signal, and wherein the internal observer observes the signal after the creating of the internal observer.

12. (Currently Amended) The computer program product of claim 9, wherein the operations further comprise:
determining, after the beginning the processing of the signal, that the internal observer is observed by the one or more external observers of the plurality of external observers.

13. (Original) The computer program product of claim 12, wherein the signal comprises a disposable, and wherein the operations further comprise:
determining, with the disposable, that conditions for disposing of the signal have been met, wherein the conditions for disposing of the signal comprise:
that the signal is no longer referenced by the computer-readable program code; and
that the internal observer is not being observed by any external observers; and
disposing the signal.

14. (Original) The computer program product of claim 13, wherein the conditions for disposing of the signal further comprise:
receiving an instruction to cease operation of the signal.

15. (Original) The computer program product of claim 9, wherein the beginning the processing of the signal is before any external observers are observing the internal observer.

16. (Currently Amended) A computing system implemented using a server system, the computing system comprising:
a processor;
a memory;
a signal function configured to begin processing a signal when observed by an observer and return an output based on the processing of the signal function; and
an internal observer configured to observe the signal function to begin the processing of the signal function and receive the output from the processing of the signal function, wherein the internal observer is further configured to be observed by a plurality of external observers to allow the plurality of external observers to each view the output from the processing of the signal function.

17. (Currently Amended) The computing system of claim 16, further comprising:
a disposable configured to:
determine that the signal is not being referenced by program code;
determine that the internal observer is not being observed by any external observers: and
cause, based on the determining that the signal is not being referenced by the program code and the determining that the internal observer is not being observed by any external observers, disposal of the signal.

18. (Original) The computing system of claim 16, further comprising:
the plurality of external observers.

19. (Original) The computing system of claim 16, wherein the internal observer comprises a buffer configured to store a pre-determined number of outputs and to allow the plurality of external observers to view the pre-determined number of outputs.

20. (Original) The computing system of claim 16, wherein the signal function is a ReactiveX specification signal function.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “determining that the signal is observed by an internal observer; begin processing of the signal based on the determining that the signal is observed by the internal observer; receiving, by the internal observer, an output from the processing of the signal based on the internal observer observing the signal; and providing, by the internal observer, the output from the processing of the signal to one or more external observers of a plurality of external observers observing the internal observer” as recited in independent Claims 1 and 9; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claim 16.
The closest cited prior art, US 2018/0198872 (hereinafter “Wang”), teaches providing services, as well as an Internet of Things (IoT) operating system for providing services. However, Wang fails to teach “determining that the signal is observed by an internal observer; begin processing of the signal based on the determining that the signal is observed by the internal observer; receiving, by the internal observer, an output from the processing of the signal based on the internal observer observing the signal; and providing, by the internal observer, the output from the processing of the signal to one or more external observers of a plurality of external observers observing the internal observer” as recited in independent Claims 1 and 9; and further fails to teach similarly-worded limitations as recited in independent Claim 16.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191